NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          MAY 23 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

THEODORE J. THOMPSON,                            No. 11-15483

               Plaintiff - Appellant,            D.C. No. 2:07-cv-01378-RLH-
                                                 PAL
  v.

UNIVERSITY MEDICAL CENTER; et                    MEMORANDUM *
al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Roger L. Hunt, District Judge, Presiding

                              Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Theodore J. Thompson appeals pro se from the district court’s judgment in

his 42 U.S.C. § 1983 action alleging deliberate indifference to his medical needs.

We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the imposition of discovery sanctions. Conn. Gen. Life Ins. Co. v. New

Images of Beverly Hills, 482 F.3d 1091, 1096 (9th Cir. 2007). We affirm.

      The district court did not abuse its discretion by imposing terminating

sanctions under Fed. R. Civ. P. 37(b)(2) based on Thompson’s willful and repeated

violations of the court’s discovery orders after the court repeatedly warned

Thompson of the possibility of terminating sanctions. See id. (discussing factors

for evaluating terminating sanctions); Jorgensen v. Cassiday, 320 F.3d 906, 912

(9th Cir. 2003) (noting that “[d]isobedient conduct not shown to be outside the

control of the litigant is sufficient to demonstrate willfulness,” and that district

court’s finding of willfulness is reviewed for clear error).

      Thompson’s contentions that the district court failed to consider his

proposed third amended complaint prior to dismissal, his deposition failed to

comply with the requirements of 7 C.F.R. § 1.148, the district court held him to an

improper standard, and the district court erred in dismissing all claims against all

defendants, are unpersuasive.

      AFFIRMED.




                                            2                                     11-15483